internal_revenue_service significant index no department of the treasury washington dc person to contact telephone number refer reply to date -ra t a2 may in re request_for_ruling on behalf of this letter is in response to your request dated date in which you asked for a ruling as to whether certain proposed distributions from three individual_retirement_accounts iras owned by you are part of a series of substantially_equal_periodic_payments and are therefore not subject_to the percent additional tax imposed under sec_72 of the internal_revenue_code code the ruling_request was amended by you in telephone calls with of our office on date and on date to modify the methodology used to calculate distributions for and subsequent years according to the facts as stated you plan to retire and want to start receiving distributions from three iras owned by you ira sec_1 and beginning in you will attain age in you want to avoid the additional percent tax imposed under sec_72 on early distributions by using the exception provided in sec_72iv of the code for substantially_equal_periodic_payments an annual distribution amount for will be calculated by amortizing the aggregated account balances of ira ira and ira as of date over the number of years equal to the joint and last survivor life expectancy for you and your wife obtained from table vi of sec_1_72-9 of the income_tax regulations as set forth in table ii of irs publication using an interest rate of dollar_figure percent the same annual distribution amount will be distributed in subsequent years all distributions will be taken from one or more of ira sec_1 or ruling requested based on these facts you have requested the following ruling the proposed method of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72 of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met applicable law sec_408 of the internal_revenue_code provides that amounts paid or distributed out of an individual retirement pian must be included in gross_income by the payee or distributee in the manner provided under sec_72 of the code sec_72 of the internal_revenue_code provides rules for determining how amounts received as annuities endowments or life_insurance contracts and distributions from qualified_plans are to be taxed sec_72 of the internal_revenue_code was added to the code by the tax_reform_act_of_1986 tra_'86 effective generally for taxable years beginning after date sec_72 provides for the imposition of an additional percent tax on early distributions from qualified_plans including iras the additional tax is imposed on that portion of the distribution that is includible in gross_income sec_72 of the code provides that sec_72 shall not apply to distributions which are part of a series of substantially_equal_periodic_payments not less frequently than annually made for the life or life expectancy of the employee or the joint lives or joint life expectancies of such employee and his beneficiary sec_72 of the code imposes the additional limitation on distributions excepted from the percent tax by sec_72 that if the series of payments is subsequently modified other than by reason of death or disability before the later of the close of the 5-year period beginning with the date of the first payment and the employee's attainment of age then the taxpayer's tax for the first taxable_year in which such modification occurs shall be increased by an amount determined under regulations equal to the tax that would have been imposed except for the sec_72 exception plus interest for the deferral_period sec_1_72-9 of the income_tax regulations regulations provides tables that are to be used in connection with computations under sec_72 and the regulations thereunder included in this section are tables giving life expectancies for one life table v and joint life and last survivor expectancies for two lives table vi notice_89_25 1989_1_cb_662 provides guidance in the form of questions and answers on certain provisions of the tax_reform_act_of_1986 tra_'86 in the absence of regulations on sec_72 of the code this notice provides guidance with respect to the exception to the tax on premature distributions provided under sec_72 q a-12 of notice_89_25 provides three methods for determining substantially_equal_periodic_payments for purposes of sec_72 of the code two of these methods involve the use of an interest rate assumption co aps that must be an interest rate that does not exceed a reasonable interest rate on the date payments commence proposed methodology the proposed method for determining periodic_payments described in the ruling_request as modified is to calculate an end-of-year annual distribution amount for by amortizing the total of the aggregated account balances of ira ira and ira as of date over a term certain equal to the joint and last survivor life expectancy for you and your wife obtained from table vi of sec_1_72-9 of the income_tax regulations as set forth in part in table if of appendix e in irs publication using the ages attained by you and your wife in using an interest rate equal to dollar_figure percent percent of the annual long-term applicable_federal_rate used for purposes of code sec_1274 in effect for date the same annual distribution amount will be distributed in subsequent years all distributions will be taken from one or more of ira sec_1 or and only from these iras conclusion the life expectancy and interest rate used are such that they do not result in the circumvention of the requirements of sec_72 and sec_72 of the code through the use of an unreasonable life expectancy or an unreasonably high interest rate accordingly we conclude that the proposed method as modified of determining periodic_payments satisfies one of the methods described in notice_89_25 and results in substantially_equal_periodic_payments within the meaning of sec_72civ of the code and such payments will not be subject_to the additional tax of sec_72 unless the requirements of sec_72 are not met this ruling is directed only to the individual that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent sincerely yours martin epind martin l pippins manager employee_plans actuarial group tax_exempt_and_government_entities_division
